 

 

tO

a DB Ww SS Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIF lA

BY Ai
DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No: 1:12-CR-00292-4DAD
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
YOUN YEN, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his/her financial
inability to employ counsel or has otherwise satisfied this Court that he/she is financially unable
to obtain counsel and wishes counsel be appointed to represent him/her. Therefore, in the
interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED appointing John Garland to represent the above defendant in
this case effective nunc pro tunc to December 16, 2019.

. This appointment shall remain in effect until further order of this court.

DATED: 12/17/2019

 
   

HON. ERICA P.
United States Magistrate Judge

ORDER APPOINTING COUNSEL 1

 
